DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The Information Disclosure Statement filed April 14, 2020 has been considered.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below.
Figures 15A and 15D contain sequences that require the presence of sequence identifiers, and which should be included in the Sequence Listing.  
Where the description, drawings, or claims of a patent application discuss a sequence that is set forth in the Sequence Listing, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description, drawings, or claims, even if the sequence is also embedded in the text of the description, drawings, or claims of the patent application.
The nature of the non-compliance did not preclude an examination of the elected invention on the merits, the results of which are presented below.

Drawings
The drawings are objected to because they do not contain sequence identifiers.  Figures 15A and 15D contain sequences that require the presence of sequence identifiers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 40, line 21.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See MPEP § 608.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,445,603. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘603 patent claims an expression construct that comprises a transcription terminator sequence.  The ‘603 patent further claims that the expression construct comprises 1, 2, or 3 additional transcription terminator sequences.  The ‘603 patent claims a series of specific terminator sequences.
	The ‘603 patent fails to explicitly claim the structure of the transcriptional terminator sequences.
	However, given the extremely high level of skill in the molecular biology art, it would have been obvious to one with ordinary skill in the art at the time the invention was made to determine and create transcription terminators with the desired hairpin structures, sequences, spacers, and stem region homology in order to arrive at the desired transcription termination efficiency for expressing polypeptides from an expression construct.  
 	In addition, it would have been obvious to one with ordinary skill in the art at the time the invention was made to use the terminator sequence and construct in a method of improving protein production because each of the components of the construct, including the transcription terminators, provides for an enhanced level of protein production.

Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,814,243. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘243 patent claims an expression construct that comprises a transcription terminator sequence.  The ‘243 patent further claims that the expression construct comprises 1, 2, or 3 additional transcription terminator sequences.  The ‘243 patent claims a series of specific terminator sequences.
	The ‘243 patent fails to explicitly claim the structure of the transcriptional terminator sequences.
	However, given the extremely high level of skill in the molecular biology art, it would have been obvious to one with ordinary skill in the art at the time the invention was made to determine and create transcription terminators with the desired hairpin structures, sequences, spacers, and stem region homology in order to arrive at the desired transcription termination efficiency for expressing polypeptides from an expression construct.
 	In addition, it would have been obvious to one with ordinary skill in the art at the time the invention was made to use the terminator sequence and construct in a method of improving protein production because each of the components of the construct, including the transcription terminators, provides for an enhanced level of protein production.

	Claims  35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,070,652. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘652 patent claims an expression construct that comprises a transcription terminator sequence.  The ‘652 patent further claims that the expression construct comprises 1, 2, or 3 additional transcription terminator sequences.  The ‘652 patent claims a series of specific terminator sequences.
 	The ‘652 patent fails to explicitly claim the structure of the transcriptional terminator sequences.
	However, given the extremely high level of skill in the molecular biology art, it would have been obvious to one with ordinary skill in the art at the time the invention was made to determine and create transcription terminators with the desired hairpin structures, sequences, spacers, and stem region homology in order to arrive at the desired transcription termination efficiency for expressing polypeptides from an expression construct.

	Claims  35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,334,858. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘858 patent claims an expression construct that comprises a transcription terminator sequence.  The ‘858 patent claims a series of specific terminator sequences.
 	The ‘858 patent fails to explicitly claim the structure of the transcriptional terminator sequences.  The ‘858 patent fails to explicitly claim more than one transcription terminators.
	However, given the extremely high level of skill in the molecular biology art, it would have been obvious to one with ordinary skill in the art at the time the invention was made to determine and create transcription terminators with the desired hairpin structures, sequences, spacers, and stem region homology in order to arrive at the desired transcription termination efficiency for expressing polypeptides from an expression construct.
	It would also have been obvious to one with ordinary skill in the art to include more than one transcription terminator for the purpose of increasing the transcription efficiency of an expression construct.

 	In addition, it would have been obvious to one with ordinary skill in the art at the time the invention was made to use the terminator sequence and construct in a method of improving protein production because each of the components of the construct, including the transcription terminators, provides for an enhanced level of protein production.

	Claims  35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,757,947. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘947 patent claims a transcription terminator that comprises a PTH-transcription terminator sequence and a pET-terminator.  The ’947 patent claims that the terminator comprises at least two additional terminator sequences.  The ‘947 patent further claims that the expression construct comprises 1, 2, or 3 additional transcription terminator sequences.  The ‘947 patent claims a series of specific terminator sequences. The ‘947 patent claims an expression construct comprising the transcription terminator(s).  The ‘947 patent claims bacterial cells and eukaryotic cells that comprise the expression construct/transcription terminator(s).
 	The ‘947 patent fails to explicitly claim the structure of the transcriptional terminator sequences.
	However, given the extremely high level of skill in the molecular biology art, it would have been obvious to one with ordinary skill in the art at the time the invention was made to determine and create transcription terminators with the desired hairpin structures, sequences, spacers, and stem region homology in order to arrive at the desired transcription termination efficiency for expressing polypeptides from an expression construct.
 	In addition, it would have been obvious to one with ordinary skill in the art at the time the invention was made to use the terminator sequence and construct in a method of improving protein production because each of the components of the construct, including the transcription terminators, provides for an enhanced level of protein production.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636

/NANCY J LEITH/Primary Examiner, Art Unit 1636